Citation Nr: 1503663	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  08-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective October 6, 2005.  In an April 2014 decision, the Board granted a 70 percent rating for PTSD and remanded the raised issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.

The Veteran testified at a hearing before a Veterans Law Judge in July 2009 regarding the increased rating claim for PTSD.  As that Veterans Law Judge is no longer employed by the Board, by letter dated in March 2012, the Veteran was provided the opportunity to testify at another hearing before a Veterans Law Judge.  In April 2012, the Veteran replied that he did not want to appear at another hearing.  


REMAND

In the remand portion of the April 2014 decision, the Board requested that the AOJ adjudicate the issue of entitlement to a TDIU after undertaking any development deemed appropriate.

The AOJ sent the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He submitted a completed form in July 2014.  He submitted another completed form in August 2014.  However, the AOJ did not consider either form in the August 2014 supplemental statement of the case.  In fact, the AOJ noted that the form had not been received.  The Board notes that the Veteran's representative waived AOJ review of those forms in a December 2014 statement.  However, as remand is required for other development, the AOJ should consider those forms in the first instance.

The Veteran's sole service-connected disability is PTSD, rated 70 percent, and he claims to be unable to secure or follow any substantially gainful occupation due to PTSD.  He was last examined by VA for his PTSD in March 2009, almost six years ago.  The last examination is stale.  His PTSD may have worsened since that examination.  Thus, to properly adjudicate his claim for a TDIU due to his PTSD, he should be provided a more current examination.

Prior to the examination, the AOJ should attempt to obtain any outstanding medical records.  As the record is unclear whether the Veteran is receiving any treatment for PTSD, the AOJ should ask the Veteran to identify any healthcare providers who have been treating him for his PTSD and obtain the records of any treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare providers who have been treating him for PTSD.  Obtain any treatment records adequately identified.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to PTSD.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to PTSD.  If the Veteran is felt capable of work, the examiner should state what type and what accommodations would be necessary due to PTSD.

3.  Then, readjudicate the claim, to include consideration of the two VA Forms 21-8940, received in July 2014 and August 2014.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

